Citation Nr: 1023072	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  03-10 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability. 

2.  Entitlement to service connection for a left wrist 
disability, to include as secondary to a right wrist 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1977 to May 
1985.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In September 2005, the Board denied the Veteran's claims for 
entitlement to service connection for disabilities of the 
right and left wrists.  The Veteran appealed the denial to 
the Court of Appeals for Veterans Claims (Court).   In July 
2006, the Court granted a Joint Motion for Remand (JMR) filed 
by the parties, which requested that the September 2005 Board 
decision be vacated and remanded.  The appeal was returned to 
the Board and in December 2007 the claims were again denied.  
The Veteran appealed the December 2007 denial of the claims 
to the Court, and in a September 2009 memorandum decision, 
the Court set aside the December 2007 Board decision and 
remanded the case.  The Board remanded the claims in February 
2010 for additional evidentiary development and the case has 
now returned for further appellate action.

The issues of entitlement to an effective date earlier than 
April 3, 2001 for the grant of service connection for a 
fracture of the 3rd lumbar vertebra, entitlement to a higher 
rating for a fracture of the 3rd lumbar vertebra, and 
entitlement to service connection for disabilities of the 
left and right shoulder, left and right elbow, and high blood 
pressure have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A right wrist disability was not manifested until years 
after the Veteran's discharge from service and is not the 
result of a disease or injury in service.

2.  A left wrist disability was not manifested until years 
after the Veteran's discharge from service, is not the result 
of a disease or injury in service, and is not etiologically 
related to a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  A right wrist disability was not incurred or aggravated 
during service and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).  

2.  A left wrist disability was not incurred or aggravated 
during service, may not be presumed to have been incurred in 
service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1131, 1137; 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for 
a right wrist disability as it was incurred during an in-
service motor vehicle accident in 1979.  He also contends 
that service connection is warranted for a left wrist 
disability as secondary to the right wrist.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic diseases, such as arthritis, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

Service treatment records are entirely negative for any 
evidence of a right or left wrist condition such as 
complaints or treatment for wrist pain.  However, they do 
establish that the Veteran was involved in a motor vehicle 
accident in May 1979, and incurred a fracture of the 3rd 
lumbar vertebra and a stretch of the medial collateral 
ligament of the right knee.  Upon physical examination in 
June 1979, he had full range of motion of both upper 
extremities and did not report any wrist pain.  In January 
1981, the Veteran was treated for right shoulder pain and a 
scalp contusion following an incident when he slipped and 
fell down some stairs in the barracks, but he did not report 
any wrist pain and no findings pertaining to either wrist 
were made.  Upon separation examination in May 1985, the 
Veteran's upper extremities were normal and he did not report 
any history of wrist pain.  

Although service records do not document any complaints or 
treatment related to the Veteran's wrists, the post-service 
medical evidence does establish the presence of current 
bilateral wrist disabilities.  In December 1995, the Veteran 
was diagnosed with a chronic scaphoid nonunion of the right 
wrist by his private physician.  The Veteran was adamant that 
he had never experienced problems with his right wrist, but 
X-rays showed a very old scaphoid nonunion and obvious 
evidence of arthritis.  With respect to the left wrist, the 
Veteran first complained of pain to his private physician in 
April 1998 and was diagnosed with a tear of the triangular 
fibrocartilage in February 1999.  The Veteran also reported 
incurring several injuries to his left wrist at work while 
mopping.  Upon VA examination in May 2007, the Veteran was 
diagnosed with degenerative changes of both wrists, as well 
as residuals from bilateral wrist surgeries.  

The record therefore clearly shows current diagnoses of right 
and left wrist conditions.  In addition, while the service 
records do not document any complaints of pain related to the 
wrists during service, they do confirm that the Veteran was 
involved in a motor vehicle accident in May 1979 during which 
time he incurred several injuries.  Resolving reasonable 
doubt in his favor, the Board finds that two of the three 
elements necessary for service connection-a current 
disability and an in-service injury-are demonstrated.

The Veteran, however, has not reported a continuity of 
symptomatology since service.  The history he has provided is 
to the effect that he believes he injured his wrists during 
service, but that he did not experience pain or seek 
treatment for these conditions until 1995, more than ten 
years after his discharge from active duty service in May 
1985.  Although the Veteran's private doctor found that the 
Veteran's scaphoid nonunion fracture had been present prior 
to 1995, the Veteran has not reported experiencing any wrist 
pain prior to 1995, and there is no record of wrist 
disabilities in the decade that passed between his separation 
from service and the earliest evidence of the claimed 
conditions.  The absence of any clinical evidence both during 
and for years after service weighs against a finding that the 
Veteran's wrist disabilities were present during service.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, while the Veteran has been diagnosed with arthritis 
and degenerative changes of the wrists, there is no competent 
evidence demonstrating that these conditions manifested to a 
compensable degree in service or during the presumptive 
period after service.

The balance of the evidence of record also weighs against a 
finding of a nexus between the Veteran's current wrist 
disabilities and his active duty service.  In support of his 
claim, the Veteran submitted an August 2002 letter from his 
private physician stating that since the Veteran's chronic 
scaphoid nonunion occurred before 1995, it was possible it 
was incurred in the May 1979 automobile accident. The Board 
finds that this medical opinion is of little probative value 
as it is speculative.  The Court has held that medical 
opinions that are speculative, general, or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  There is also no indication that the 
Veteran's private doctor reviewed the Veteran's service 
treatment records or other evidence in the claims folder.  
The failure to consider this evidence is significant given 
the negative service treatment records and the reports that 
symptoms were first noted more than ten years after active 
duty service.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); see also Swann v. Brown, 5 Vet. App. 229 (1993).  See 
also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
("[i]t is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to 
a medical opinion").

The Board has also considered the statements of the Veteran 
connecting his wrist disabilities to his in-service motor 
vehicle accident, but as a lay person, he is not competent to 
provide an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the Veteran is competent to testify as to 
observable symptoms, such as wrist pain, but in this case, 
the Veteran has himself acknowledged that he did not 
experience any wrist pain until more than ten years after his 
discharge from active duty service.  Therefore, his opinion 
as to the cause of the claimed disabilities simply cannot be 
accepted as competent evidence.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

The Board finds that the evidence against the claim is very 
probative and weighs against the finding of a link between 
the Veteran's current wrist disabilities and any incident of 
active duty service.  In a May 2007 examination report and 
April 2010 addendum report, a VA examiner opined that the 
Veteran's bilateral wrist disabilities were not related to 
his military service.  The examiner noted in the April 2010 
addendum report that none of the service records contained 
evidence of a wrist injury or treatment.  Instead, the 
service records only showed an injury to the right shoulder, 
not the right wrist.  The examiner additionally noted that 
the Veteran did not complain of wrist pain, one of the 
symptoms of a right scaphoid fracture, during service and the 
post-service medical records documented work-related wrist 
injuries.  The Board finds that the opinion of the VA 
examiner in the April 2010 addendum report is very probative 
as it contains not only clear conclusions with supporting 
data, but also a reasoned medical explanation connecting the 
two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating "a 
medical opinion ... must support its conclusion with an 
analysis that the Board can consider and weigh against 
contrary opinions").

In sum, the post-service medical evidence of record shows 
that the first evidence of the Veteran's claimed disability 
was more than ten years after his separation from active duty 
service.  Although the Veteran was diagnosed with an old 
right scaphoid fracture in 1995, the evidence does not 
establish that this disability was incurred during active 
duty service.  The April 2010 addendum opinion of the VA 
examiner, when combined with the lack of evidence of wrist 
disabilities in the decade between the Veteran's discharge 
from service and earliest evidence of symptoms, outweigh the 
evidence in support of the claim.  The Board therefore 
concludes that the evidence is against a nexus between the 
Veteran's claimed disabilities and his active duty service.  
Hence, the third element necessary for direct service 
connection has not been established and service connection on 
a direct basis is not warranted. 

The Veteran also contends that service connection is 
warranted for his left wrist disability as secondary to the 
right wrist.  Service connection is provided for a 
disability, which is proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  The 
Court of Appeals for Veterans Claims (Court) has held that 
service connection can be granted under 38 C.F.R. § 3.310, 
for a disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

VA has amended 38 C.F.R. § 3.310 to incorporate the holding 
in Allen with additional requirements that there be medical 
evidence created prior to the claimed aggravation showing the 
baseline of the disability prior to aggravation.  38 C.F.R. 
§ 3.310(a)(b) (2009); 71 Fed. Reg. 52,744-52,747 (Sept 7, 
2006) (effective October 10, 2006).  The new regulation 
imposes additional burdens and could have retroactive 
effects.  Hence, the Board will apply the old version of the 
regulation.  See Princess Cruises v. United States, 397 F.3d 
1358 (Fed. Cir. 2005); cf. Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

As noted above, service connection is not warranted for the 
Veteran's right wrist disability.  Therefore, service 
connection for the claimed left wrist disability as secondary 
to the left wrist is not possible and the claim for secondary 
service connection must be denied because of the lack of 
legal entitlement under the law. See 38 C.F.R. § 3.310 
(2009), see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1996).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) with respect to direct and secondary service 
connection was furnished to the Veteran in July 2001 and June 
2002 letters.  The Veteran also received notice regarding the 
disability-rating and effective-date elements of the claims 
in a February 2007 letter.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, 
and private medical records.  Additionally, the Veteran was 
provided a proper VA medical opinion in response to his 
claims  for direct service connection.  

VA has also complied with the remand orders of the Court and 
the Board.  The June 2006 JMR, granted by the Court in July 
2006, found that medical opinions were necessary with respect 
to both the Veteran's right and left wrist disabilities.  In 
response, the Board ordered in a January 2007 remand that a 
VA examination and medical opinion should be procured 
addressing whether the Veteran's wrist conditions were 
related to active duty service and a VA examination was 
conducted in May 2007.  The Court determined in its September 
2009 memorandum decision that the May 2007 VA examination was 
not adequate as it did not address the January 1981 service 
treatment record documenting a slip and fall accident, and in 
response the Board again remanded the claims in February 2010 
for an addendum medical opinion.  The VA examiner who 
conducted the May 2007 examination reviewed the entire claims 
folder, including the complete service records, and provided 
an addendum medical opinion that neither the Veteran's right 
or left wrist disabilities were incurred during active duty 
service.  The examiner noted that none of the Veteran's 
service treatment records documented treatment or complaints 
pertaining to the wrist, rather the Veteran had only injured 
his right shoulder during service.  While the examiner did 
not specifically refer to the January 1981 service record, it 
was clearly addressed and considered in his medical opinion 
when he referred to the Veteran's right shoulder injury in 
the addendum report.  Therefore, VA has complied with the 
remand orders of the Board in both the January 2007 and 
February 2010 remands.  

The June 2006 JMR also stated that a medical opinion was 
necessary addressing whether the Veteran's left wrist 
disability was secondary to his right wrist condition.  
Although the record does not contain such a medical opinion, 
as discussed above, the claim for service connection for a 
left wrist disability on a secondary basis is denied because 
of the lack of legal entitlement under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1996).  The provisions of the 
VCAA have no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-
543 (2002);  see also Smith v. Gober, 14 Vet. App. 227, 230 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 
537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); VAOGCPREC 5-2004 (June 23, 2004).  VA's General 
Counsel has held that there is no duty to assist a claimant 
where there is no reasonable possibility that such aid could 
substantiate the claim because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  VAOPGCPREC 5-2004.  In 
this case, service connection is not warranted for the 
Veteran's right wrist disability, and he is therefore 
ineligible for service connection for any secondary 
condition.  In short, there is no additional evidence that 
would substantiate the Veteran's claim with respect to the 
left wrist because he is ineligible for the claimed benefit.  
Therefore, the duty to assist provisions of the VCAA are not 
applicable with respect to the Veteran's claim for service 
connection for a left wrist disability on a secondary basis.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to service connection for a right wrist 
disability is denied. 

Entitlement to service connection for a left wrist 
disability, to include as secondary to a right wrist 
disability, is denied. 


____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


